          Case 1:17-cr-00417-AKH Document 133 Filed 11/24/19 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
UNITED STATES OF AMERICA

                          -against-
                                                                        17 Cr. 417 (AKH)
ALI KOURANI ,


                                    Defendant.
--------------------------------------------------------------------X




                                      SENTENCING MEMORANDUM ON
                                         BEHALF OF ALI KOURANI




ALEXEI SCHACHT, ESQ.
Attorney for ALI KOURANI
123 West 94th Street
New York, New York 10025
Tel: (646) 729-8180
Fax: (212) 504-8341
alexei@schachtlaw.net
        Case 1:17-cr-00417-AKH Document 133 Filed 11/24/19 Page 2 of 14




                                    Table of Contents

Preliminary Statement                                                     3

Introduction                                                              3

The Nature And Circumstances Of The Offense
And The History And Characteristics Of The Defendant                      5

The Need To Avoid Unwarranted Sentence Disparities
Among Defendants With Similar Records Who Have Been
Found Guilty Of Similar Conduct                                           10

Conclusion:
Given the Totality Of The Facts And Circumstances
Present Here A Sentence Of No More Than Ten Years
Served Would Be Fair, Just And Reasonable                                 14




                                            2
        Case 1:17-cr-00417-AKH Document 133 Filed 11/24/19 Page 3 of 14




                               PRELIMINARY STATEMENT

       This Sentencing Memorandum is respectfully submitted on behalf of ALI KOURANI

(“Mr. Kourani”, “Ali” or “the defendant” herein) to aid the Court in determining the appropriate

sentence in this case.

       As the Memorandum discusses below, we believe that based upon all of the case’s highly

unusual circumstances a sentence of no more than ten years is warranted.1 These facts include: 1)

that Ali’s actual conduct harmed no one; 2) that he voluntarily left behind the charged

conspiracy; 3) that he decided to approach the FBI on his own before he could be even have been

arrested and tried to help the United States to investigate Hezbollah and 4) that Ali’s then lawyer

made colossal and inexcusable blunders in his representation that led directly to this prosecution

and conviction.



                                       INTRODUCTION

       Courts are largely unlimited as to the source or kind of information they may consider in

sentencing a defendant so long as that information bears upon determining the proper sentence.

United States v. Carmona, 873 F.2d 569, 574 (2d Cir.1989); see also 18 U.S.C. § 3661;

U.S.S.G. § 1B1.4. In that vein, courts are required to impose a “sufficient” sentence but “not

[one] greater than necessary” to comply with the sentencing purposes of punishment, deterrence,

protecting the public from further crimes of the defendant, and providing the defendant with


1
  The defendant believes that there is no ten-year minimum mandatory sentence for Count Three,
the charge of 18 U.S.C. § 2339D, since the statute states that the punishment “shall be fined
under this title or imprisoned for ten years, or both.” So the Court may impose only a fine on
this count and imprisonment on other counts.


                                                3
           Case 1:17-cr-00417-AKH Document 133 Filed 11/24/19 Page 4 of 14




needed educational, medical, or other correctional treatment in the most effective manner. 18

U.S.C. § 3553 (a). Such a sentence is reasonable. And a non-Guideline sentence may not be

presumed to be unreasonable, see Gall v. United States, 552 U.S. 38 (2007), and certainly in this

case one would be more than reasonable. In determining the minimally sufficient sentence, §

3553(a) further directs sentencing courts to consider the following factors:

       (a) The nature and circumstances of the offense and the history and characteristics of the

defendant (§ 3553[a][1]);

       (b) The kinds of sentences available (§ 3553[a][3])(a prison sentence is mandatory);

       (c) The need to avoid unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct (§ 3553[a][6]); and

       (d) The need to provide restitution to any victims of the offense. (§ 3553[a][7])(there are

no victims in this case so this factor does not apply here).

       The directives of United States v. Booker, 543 U.S. 220 (2005) and § 3553(a) make

clear that courts should not uncritically apply the guidelines. Such an approach would be

inconsistent with the holdings of the merits majority in Booker, rejecting mandatory guideline

sentences based on judicial fact-finding, and the remedial majority in Booker, directing courts to

consider all of the § 3353(a) factors, many of which the guidelines either reject or ignore. United

States v. Ranum, 353 F. Supp. 2d 984, 985-86 (E.D. Wisc. Jan. 19, 2005)(Adelman, J.).

       Here, a Guidelines sentence would result in an absurdly high and unjust outcome.2 We

urge the Court to consider the relevant sentencing factors - the relevant ones are discussed below



       2
        A word about Counts 1, 2, 6 and 7. Count One charged the defendant with the provision
of material support to a terrorist organization and Count Two charged him with being in a
conspiracy to do the same thing. Count Six charged Ali with making or receiving material
support to a terrorist organization and Count Seven charged him with participating in a
conspiracy to do the same. These charges are essentially duplicative and criminalize the identical

                                                  4
        Case 1:17-cr-00417-AKH Document 133 Filed 11/24/19 Page 5 of 14




– and to sentence Ali to no more than ten years in jail. Such a sentence would be fair given the

extraordinarily unique facts on this case and in consideration of sentences imposed in other

“terrorism” cases.


   THE NATURE AND CIRCUMSTANCES OF THE OFFENSE AND THE HISTORY
              AND CHARACTERISTICS OF THE DEFENDANT

               Ali Kourani is 35-years-old. He was born in Jeddah, Saudi Arabia, and is the

oldest of five children. Ali’s family was forced to leave Saudi Arabia after the First Gulf War

when he was only five-years-old. This was due to financial burdens that the war placed on Ali’s

father who decided that it would be best for his family to move to Lebanon.

       Life in Lebanon was difficult as well even though Mr. Kourani’s father was able to

reopen his small construction business that was forced to close down in Saudi Arabia. But after a

couple of years Ali’s father had to shutter it again as a result of the Civil War in Lebanon that

engulfed the country in violence and chaos.

       During that war Ali lost several family members to violence. His family was eventually

forced to leave their home and they lived for about 33 days in a hospital due to the fighting. This

was a very traumatic event in Ali’s life. And the constant presence of death, guns, instability and

danger was a permanently scarring experience for him. I ask the Court to consider the socio-

cultural factors involved in the defendant’s life and upbringing. Parts of Lebanon, like the

Southern part where Ali grew up, are controlled by Hezbollah. As we learned at the trial from the

Government’s own expert witness, Matthew Levitt, while named a terrorist organization by the

United States, Hezbollah is part of the Lebanese government and has representatives in it.


conduct in separate fashions, so Counts 6 and 7 should be dismissed. See generally. United
States v. Farhane, 634 F.3d 127 (2d Cir. 2011). In the alternative, your Honor should certainly
sentence the defendant to concurrent terms on all counts.


                                                5
        Case 1:17-cr-00417-AKH Document 133 Filed 11/24/19 Page 6 of 14




Supporting some of the goals of Hezbollah is “normal” in Lebanon, especially among people like

those in Ali and his wife’s circle who were victimized themselves by war and violence.

       In search of a better life, Ali’s father Mohammed left Lebanon for the United States in

about the year 2000. His father opened a wholesale clothing business and this venture stabilized

the Kouranis’ financial situation. Eventually Ali moved to the United States and he was also in

the clothing business. He also achieved two degrees in higher education and in 2012 Ali married

Lila Abadi; they now have two children, Hannah Kourani, age 5, and Abbas Kourani, age 4.

Hannah Kourani suffers from autism but is not presently receiving any treatment for that

condition. In 2017, Ms. Abadi filed for divorce. Other than through lawyers, Ali and his wife

have not been in contact for the past two years.

       Mr. Kourani has suffered from depression since his youth. Given the circumstances of his

upbringing, having been surrounded by war and death, this is totally understandable. These

mental health issues are reflected in the Probation Report although the Report failed to mention

that he did receive mental health treatment prior to his arrest and I have records from that

treatment. Ali has talked to me about moments when he has cried thinks about all of the negative

moments in his life. Ali also suffers from anxiety. Indeed, while he was already depressed his

marital problems and family life stress exacerbated his condition.3 And while these stressors may

be common the fact that Hezbollah members affiliated with his wife’s family were threatening

him and his family were anything but “normal” circumstances. And it was while he was worried

for his family’s safety and after he had cut ties with the people he knew who were affiliated with

Hezbollah that he sought to save his family and help the United States.



3
 Since being incarcerated the defendant has been depressed but he has tried to make positive use
of his time. As the attached show, he has taken self-improvement classes, worked hard in the
kitchen and practiced his religion (see Exhibit A, letters from MCC staff).

                                                   6
        Case 1:17-cr-00417-AKH Document 133 Filed 11/24/19 Page 7 of 14




       To that end, as your Honor has heard about repeatedly throughout the pre-trial hearings

and trial in the case, the defendant sought out a lawyer to try to get his children and other

relatives safely into the United States. Eventually Mark Denbeaux became his lawyer. As the

Court is well aware, the FBI had been trying to obtain Ali’s help for some time and he resisted

their overtures even turning down large cash payments from FBI Special Agent Gary Battista.

       There is no allegation that Ali was any longer involved in Hezbollah activity when he

met with the FBI; nor has the Government ever even claimed that Ali’s conduct harmed anyone.

And that is because he never did harm anyone. Furthermore, the charged conduct ended in 2015

and the arrest and indictment occurred in 2017; so there was a period of at least 2 years before

his arrest in which he voluntarily ceased any criminal conduct. Indeed, the defendant voluntarily

disclosed information in detail about his own offense before he was going to be caught (to this

day the Government could not prosecute him but for his own words) and so under the Guidelines

he is entitled to a downward departure for that fact. See U.S.S.G. §5K2.16 - VOLUNTARY

DISCLOSURE OF OFFENSE (POLICY STATEMENT):



        If the defendant voluntarily discloses to authorities the existence of, and
        accepts responsibility for, the offense prior to the discovery of such offense,
        and if such offense was unlikely to have been discovered otherwise, a
        downward departure may be warranted. For example, a downward departure
        under this section might be considered where a defendant, motivated by
        remorse, discloses an offense that otherwise would have remained
        undiscovered. This provision does not apply where the motivating factor is the
        defendant’s knowledge that discovery of the offense is likely or imminent, or
        where the defendant’s disclosure occurs in connection with the investigation or
        prosecution of the defendant for related conduct.


       Another factor that supports our request for a lower non-Guideline sentence involves the

Government’s conduct. The FBI broke its promise to Ali to not tell anyone that he was talking to



                                               7
        Case 1:17-cr-00417-AKH Document 133 Filed 11/24/19 Page 8 of 14




the FBI and has now put his entire family and Ali himself at risk from reprisals. That is a life-

long sentence that will follow Ali and his family all their days.

       In any event, by the Spring of 2017, with Mr. Denbeaux at his side, Ali began speaking to

the FBI. Significantly, Ali was conscious of needing legal protection and sought that protection.

Put simply, Denbeaux did not know what he was doing and failed to protect his client. I

remember your Honor’s incredulity when questioning Denbeaux at the suppression hearing

about his failure to obtain written guarantees from the Government. Denbeaux offered no

defense for his failure and in a letter to the Court (see Exhibit B) he clearly has none.

       I suppose that Denbeaux trusted the FBI when they lied to him about promising

confidentiality. And I use “lie” because had the FBI been honest they would have said

affirmatively that they can never talk about confidentiality since they may use what Ali says

against him and/or Ali may have to one day be a witness in court. So not only was Denbeaux

ineffective but the Government’s misconduct in lying about confidentiality to Ali and Denbeaux

should be considered as well in imposing sentence.4

       Very significantly, at the trial the Court learned for the first time that the FBI did actually

bring a sample of a proffer agreement to an early meeting with Ali, thus validating our

suppression hearing argument that he would have received the benefits of a standard Southern

District proffer agreement had Denbeaux simply asked for one. This omission doomed Ali.




4
   While this Court found that that the Sixth Amendment did not apply pre-indictment. The
Second Circuit has found that under some circumstances a defendant’s “Sixth Amendment rights
attached only upon indictment, the district court properly considered pre-indictment state action
that affected defendants post-indictment. When the government acts prior to indictment so as to
impair the suspect's relationship with counsel post-indictment, the pre-indictment actions ripen
into cognizable Sixth Amendment deprivations upon indictment.” United States v. Stein, 541
F.3d 130, 153 (2008). Here the Government’s actions pre-indictment certainly affected him post-
indictment in the most extreme way.

                                                  8
        Case 1:17-cr-00417-AKH Document 133 Filed 11/24/19 Page 9 of 14




       But even worse, Denbeaux affirmatively gave horrendously incorrect legal advice to Ali.

Ali specifically asked Denbeaux if he needed immunity, like former National Security Advisor

General Flynn (see Exhibit C, text messages between Ali and Denbeaux provided to us by the

Government in discovery), and he was told by Denbeaux that he did not (lines 117 and 118 of

Exhibit C) even though he specifically asked his lawyer to get all the promises made by the

Government in writing (line 122 of Exhibit C). Trusting his lawyer Ali expressed relief that he

did not, thereby confirming Ali’s suppression hearing testimony that he believed he would not be

prosecuted for what he said to the FBI. Obviously, that advice was horribly wrong.5

       So now your Honor is faced with the task of sentencing a defendant in this most unusual

of cases. The nature of the crime is a serious one, of course, that is taken for granted by me. But

despite the serious nature of the crime, the defendant is not alleged to have harmed anyone nor

did he harm anyone. Moreover, as discussed above, he voluntarily and permanently ceased any

illegal conduct prior to his arrest and of his own volition. In short, he is not now a threat to

anyone. Obviously the FBI would not have allowed him to walk the streets if they truly believed

he presented a threat to the public and had evidence of that fact.

       Moreover, Ali sought to affirmatively assist the Government. That this was done with an

eye toward his family’s safety should not diminish its significance as it separates the case from

the heartland of material support to terrorism cases. A related point is that as a result of the FBI’s

violation of its promise of confidentiality the defendant and his family are now sentenced to a

life of danger with the very real threat of retribution by Hezbollah members. In particular, the

defendant will be deported to Lebanon when his sentence is over and his life will certainly be in



5
  Another issue raised by this evidence is that the United States violated the defendant’s
constitutional rights by obtaining his confidential attorney-client text communications with his
lawyer.

                                                  9
        Case 1:17-cr-00417-AKH Document 133 Filed 11/24/19 Page 10 of 14




danger from Hezbollah or anyone there seeking to curry favor with Hezbollah by harming him.

These aspects of the case also support the defendant receiving a non-Guideline sentence.

       A truly unique factor in the case is that the defendant would not even be before the Court

but for his lawyer’s malpractice. It is that simple. Removing the defendant’s own statements

from the trial, for which his lawyer told him he did not need immunity, there was really no proof

that a crime was committed, let alone that the defendant committed one. This is a truly

outstanding factor in the case and militates in favor of lenience.



   THE NEED TO AVOID UNWARRANTED SENTENCE DISPARITIES AMONG
 DEFENDANTS WITH SIMILAR RECORDS WHO HAVE BEEN FOUND GUILTY OF
                        SIMILAR CONDUCT

       In addition, to the highly unique fact pattern in this case, in which Ali himself approached

the Government to assist it in an effort to insure his family’s safety, it is essential to the

determination of a fair sentence that the sentences of other similarly situated defendants be

considered. Of course, there is no case similar to this in terms of its mitigating factors. But there

are somewhat similar cases in terms of the conduct alleged in each case. And in those cases in

which the criminal conduct is similar, and often more serious, the sentences were never more

than 15 years and often much less than that.

       For example, in United States v. Mohamed Ibrahim Ahmed, No. 10 Cr. 131 (S.D.N.Y.

2010)(Castel, J.), ECF No. 101, the defendant was an al Shabaab member convicted of providing

material support to a terrorist organization and he received a 111-month sentence for providing

money to that group and for buying and training in the use of machines guns and grenades. In

addition, he actually went to Somalia to fight, having trained and provided weapons to the group.




                                                 10
        Case 1:17-cr-00417-AKH Document 133 Filed 11/24/19 Page 11 of 14




       In United States v. Abdurasal Juraboev, No. 15 Cr. 95 (E.D.N.Y. 2017)(Kuntz, J.),

ECF No. 251, the defendant joined ISIS and wanted to kill President Obama and schemed to

bomb Coney Island, New York. He also traveled to Syria to fight for ISIS. In that case, in which

the conduct involved an actual specific plan to bomb a location in New York, the defendant

received a 15-year sentence. Obviously this conduct was more serious than Ali’s.

       The case of United States v. Wesam El-Hanafi, No. 10 Cr. 162 (S.D.N.Y. 2015)(Wood,

J.) ECF No. 211, is somewhat similar; Mr. El-Hanafi provided material support to Al Qaeda,

including financial support of $67,000, and he also surveilled possible attack targets in New

York City, including the New York Stock Exchange. He was sentenced to 15 years.

       In United States v. Patrick Nayyar, No. 09 Cr. 1037 (S.D.N.Y. 2014)(Sweet, J.) ECF

No. None 10/27/14, the defendant provided material support to Hezbollah by offering to provide

guns, ammunition, bulletproof vests and night-vision goggles to a government informant. He

received a 15-year sentence after a trial.

       In other cases in this District in which defendants actually provided weapons to be used

in terrorist attacks the sentences were far lower than the Guidelines in this case. So for example

in United States v. Ioannis Viglakis, No. 12 Cr. 585 (S.D.N.Y. 2014)(Schofield, J.) ECF No.

64, the defendant, a weapons dealer, actually sent live rocket launchers to informants whom he

believed were terrorists. Viglakis received a sentence of only 10 years. Similarly, in United

States v. Virgil Flaviu Goergescu, No. 14 Cr. 799 (S.D.N.Y.2016)(Abrams, J.) ECF No. 135,

another professional weapons dealer, lost a jury trial and received a 10-year sentence. Neither of

these men, to my knowledge, did anything like Ali to assist the United States. So if they received

120 months then it would be reasonable for Ali to receive even less.




                                               11
       Case 1:17-cr-00417-AKH Document 133 Filed 11/24/19 Page 12 of 14




       Also worth examining are cases in this District in which people have been convicted of

committing actual terroristic acts even if they were not members of terrorist organizations.

       In United States v. Paul M. Rosenfeld, No. 19 Cr. 69 (S.D.N.Y. 2019) (Roman, J.), the

defendant constructed and possessed a 200-pound bomb in his home and planned to detonate it

on the National Mall on Election Day, in order to bring attention to the political philosophy of

“sortition.” Gov’t Sent’g Mem. 2–5, ECF No. 26. No one was injured by his conduct. Id. at 6. He

was sentenced to 16 months. ECF No. 29.

       In United States v. Richard Laugel, No. 18 Cr. 443 (S.D.N.Y. 2018) (Engelmayer, J.),

the defendant constructed, planted, and remotely detonated a pipe bomb on his neighbor’s car in

the Bronx. Gov’t Sent’g Mem. 3, ECF No. 22. The neighbor was not injured. Id. A search of the

defendant’s home uncovered ammunition, homemade pistols, other guns, a bump stock, and

silencers. Id. at 3–4. He was sentenced to 121 months. ECF No. 25.

       In United States v. Lawrence Mulqueen, No. 13 Cr. 157 (S.D.N.Y. 2013) (Karas, J.),

the defendant made threats against several New York politicians and supporters of President

Obama. Gov’t Sent’g Mem. 3–4, ECF No. 6. He also used Facebook to urge his social media

followers to commit violence. Id. At his home, law enforcement found two rifles, ammunition,

and bayonets. Id. at 4. He was sentenced to only 15 months. ECF No. 7.

       Taken together these cases demonstrate that defendants in this District convicted of being

members of terrorist organizations but who have not actually perpetrated any acts of violence

have gotten sentences in the 10 to 15 year range. So too many people convicted of committing

terroristic acts, even if not members of foreign terrorist organizations, have gotten significantly

less prison time. Even professional illegal weapons dealers who sell weapons of war to terrorists

have oftentimes received no more than ten years in prison.



                                                12
       Case 1:17-cr-00417-AKH Document 133 Filed 11/24/19 Page 13 of 14




       This survey shows that a sentence of no more than ten years for Ali would certainly be

fair even had he not voluntarily approached the United States Government years after the

charged conduct occurred in an attempt to cooperate.




                                              13
         Case 1:17-cr-00417-AKH Document 133 Filed 11/24/19 Page 14 of 14




                                          CONCLUSION


 GIVEN THE TOTALITY OF THE FACTS AND CIRCUMSTANCES PRESENT HERE
     A SENTENCE OF NO MORE THAN TEN YEARS WOULD BE FAIR, JUST
                         AND REASONABLE


         Given the totality of the facts and circumstances in this unique case a sentence of no more

than ten years would be fair, just and reasonable.

                                              Respectfully submitted,


                                              /s/ Alexei Schacht


                                              Alexei Schacht, Esq.
                                              Attorney for ALI KOURANI
                                              123 West 94th Street
                                              New York, New York 10025
                                              Tel: (646) 729-8180
                                              Fax: (212) 504--8341
                                              alexei@schachtlaw.net


Dated:          November 23, 2019




                                                 14
